DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 08/02/2021. Claims 1-24 are currently pending in the application. An action follows below:
Claim Objections
Claim 4 is objected to because of the following informalities: “pixels at a same position” in both lines 2 and 4 should be changed to -- pixels at same positions  -- because plural pixels are not located at a same position.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “pixels at a same position” in both lines 3 and 6 should be changed to -- pixels at same positions  -- because plural pixels are not located at a same position.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, this claim recites a limitation, “a plurality of analog-to-digital converter values of a plurality of pixels of the fingerprint image” in lines 3-4. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a plurality of analog-to-digital converter values” is used by the claim to mean “values of a plurality of pixels of the fingerprint image,” while the specification does not explicitly define the term “a plurality of analog-to-digital converter values”. The term “analog-to-digital converter values” can be given a plain meaning “values are analog-to-digital converter”. However, since one reasonably skilled in the art would recognize that an analog-to-digital converter is a circuitry converting an analog signal to a digital signal and a value is a numerical amount denoted by a number, it is unclear what “a value is analog-to-digital converter” or “a number or a numerical amount is circuitry” is meant The term is indefinite because the specification does not clearly redefine the term.
In addition, claim 1 further recites a term, “a numerical mask” in line 5. The disclosure, specifically claim 3, defines the numerical mask being an analog-to-digital converter numerical range and the analog-to-digital converter numerical range being between 300 and 600. However, since one reasonably skilled in the art would recognize that an analog-to-digital converter is a circuitry converting an analog signal to a digital signal, it is unclear what a numeric range of an analog-to-digital converter circuitry is meant and the specification does not explicitly define what a numeric range of an analog-to-digital converter circuitry is and what number “300” and “600” are represented and come from. Accordingly, since the specification does not explicitly define “analog-to-digital converter values” and “an analog-to-digital converter numerical range”, the term “a numerical mask” is not clearly defined and is indefinite.
As per claim 13, see the rejection of claim 1 for similar limitations.
As per claims 2-12 and 14-25, these claims are therefore rejected for at least the reasons set forth in independent claim 1 or 13. In addition to claims 3 and 15, see the discussion in the rejection of claim 1 regarding to “the numerical mask” and “the analog-to-digital converter numerical range.” In addition to claims 4-10 and 16-23, these claims are therefore additionally rejected for at least the reasons set forth in claim 3 or 15.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12-14 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0365465 A1; hereinafter Kim.)
As per claims 1 and 13, Kim discloses an electronic device and an associate fingerprint image correction method (see at least Figs. 1 and 10; ¶¶ 97-98, disclosing an electronic apparatus [1000/2000]), the electronic device comprising: 
an optical fingerprint sensor used to obtain a fingerprint image (see at least Figs. 1, 4; ¶¶ 67-68, disclosing an optical fingerprint sensor 1200 used to obtain a fingerprint image;) and 
a processor coupled to the optical fingerprint sensor (see at least Figs, 1, 10, disclosing a processor [1400, 1600/ 2400, 2600] coupled to the optical fingerprint sensor [1200/2200],) 
 wherein the processor judges a plurality of analog-to-digital converter values of a plurality of pixels of the fingerprint image according to a numerical mask to generate a comparison image (note that due to the above rejection under 35 U.S.C. 112(b) and a further examination, a plurality of analog-to-digital converter values is construed as values and a numeric mask is broadly construed as a numeric range or a numerical process for reducing some values of pixels by extracting a portion of the fingerprint image; see at least operations S300 and S320 of Fig. 8; ¶¶ 87-89 and 93-94, disclosing the processor judging digital values of a plurality of pixels of the fingerprint image according to a numerical mask by extracting a contrast of the fingerprint image to generate the extracted contrast profile, as a comparison image,) and 
wherein the processor compares the comparison image with a sample image to obtain a pressure level classification corresponding to the fingerprint image (see at least operation S340 of Fig. 8; ¶¶ 90-94, disclosing the processor comparing the extracted contrast profile, as the comparison image, with the reference contrast profile, as a sample image, to obtain the intensity of the touched pressure corresponding to the fingerprint image and to classify the intensity of the touched pressure as one of a soft touch state, a normal touch state, and a hard touch state, i.e., to obtain a pressure level classification corresponding to the fingerprint image.)

As per claims 2 and 14, Kim discloses the processor performing an image correction processing on the fingerprint image according to the corresponding pressure level classification to generate an optimized fingerprint image (see at least ¶¶ 90-93, disclosing the processor performing an image correction processing on the fingerprint image according to the corresponding pressure level classification by extracting the contrast of fingerprint image in order to generate an optimized fingerprint image corresponding to one of a soft touch state, a normal touch state, and a hard touch state, as shown in one of Figs. 9A-9C.)
As per claims 12 and 24, Kim discloses the optical fingerprint sensor being a lenticular in-display fingerprint sensor (see at least ¶ 108.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang et al. (US 2020/0175142 A1) discloses a related electronic device comprising an optical fingerprint and a processor and an associate fingerprint image correction method (see at least Figs. 1-5; Abstract.) DU (CN 107038360 A) also discloses a related electronic device comprising an optical fingerprint and a processor and an associate fingerprint image correction method (see Figs. 1-9 and the abstract and description in the cited English Translation.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626